Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5, 9-19  are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A computer network comprising: 
a plurality of devices including a first device, each of the plurality of devices including one or more network ports and configured to run a physical network discovery protocol, each of the plurality of devices being interconnected with the computer network via a plurality of network links each connecting two respective network ports of the plurality of devices; and 
a media node including a media network port interconnected via one of the plurality of network links to one of the plurality of devices, the media node being configured to run a media station support communication protocol; 
wherein the first device is configured to perform a network discovery according to the physical network discovery protocol to determine a topology of the computer network by crawling the computer network starting at the first device, and 
wherein the media node is configured to simultaneously run the media station support communication protocol to provide media node information to the first device by crawling the computer network starting at the media node while the first device runs the physical network discovery protocol, the media node information including information about one or more of the plurality of devices that are around the media node, and 
wherein the first device is configured to complete crawling the computer network from the media node and discover a faulty device within the computer network, the faulty device not running the physical network discovery protocol, that is undiscoverable by the first device during the network discovery according to the physical network discovery protocol, and complete the topology of the computer network including the faulty device based on the media node information sent to the first device from the media node according to the media station support communication protocol.
 	Note that the closest prior art Kong et al. (US 20120092441, henceforth “Kong”) discloses provided a method which includes identifying an event associated with a universal serial bus (USB) connection, and establishing an Ethernet channel. The method also includes discovering a handset associated with a videoconferencing platform, and verifying an authentication message from the handset. A service set identifier (SSID) and a password can be created and communicated to the handset through the Ethernet channel. The SSID and the password are used to associate the handset with a console element configured to control operations associated with the videoconferencing platform. In particular, Kong fails to disclose or render obvious “the first device is configured to complete crawling the computer network from the media node and discover a faulty device within the computer network, the faulty device not running the physical network discovery protocol, that is undiscoverable by the first device during the network discovery according to the physical network discovery protocol, and complete the topology of the computer network including the faulty device based on the media node information sent to the first device from the media node according to the media station support communication protocol”.
Note that the second closest prior art Nayil (WO 2018100437, henceforth “Nayil”) discloses a control and management entity (CME) component of a software defined networking (SDN) controller that detects network devices added to a physical network topology and configures the network devices with device-specific configuration. The CME further performs wiring validation to determine whether network links established between the network device and adjacent network devices satisfy defined network design policies . If the wiring validation is successful, the CME sends network-specific configuration information to the network device. The CME may further provision the device to support services and other subscriber-specific information based on requests generated from operations support systems (OSS), business support systems (BSS), or other service orchestration systems. If the wiring validation is unsuccessful, the CME may generate an alert to notify a network administrator of the errors in the wiring validation, generate a graphical interface displaying an indication of errors in the wiring validation, generate other alerts, or combinations thereof. In particular, Nayil fails to disclose or render obvious the above mentioned limitations.
Regarding claim 12, the claim contains similar features as recited in claim 1, thus is allowed for the same reason as stated above.
Regarding claims 2-3, 5, 9-11 and 13-19, these claims depend from claim 1 and claim 12 respectively, and thus are allowed for the same reason stated above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./
Examiner, Art Unit 2411
/GARY MUI/Primary Examiner, Art Unit 2464